                   Case 2:20-cv-00043-JAD Document 23 Filed 06/16/20 Page 1 of 3



 1   COREY B. BECK, ESQ.
     Nevada Bar No.: 005870
 2   LAW OFFICE OF COREY B. BECK, P.C.
     425 South Sixth Street
 3   Las Vegas, NV 89101
     Ph.: (702) 678-1999
 4   Fax: (702) 678-6788
     Email: becksbk@yahoo.com
 5
     Attorney for Debtor/Appellant
 6
                                   UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
     In Re:                              )                   BK-S-09-22832-ABL
 9                                       )                   Chapter 7
     JOSHUA MICHAEL GRANTZ               )
10                                       )                   Case Number: 2:20-cv-00043-JAD
                       Debtor.           )                   JUDGE: Hon. Jennifer A. Dorsey
11   ____________________________________)                   Appeal Reference Number: 20-01
                                         )
12   JOSHUA MICHAEL GRANTZ               )
                                         )
13                     Appellant(s).     )
                                         )
14   v.                                  )
                                         )
15   FASHION SHOW MALL, LLC.             )
                                         )
16                     Appellee(s).      )
     ____________________________________)
17
                              STIPULATION AND ORDER TO CONTINUE
18                          DEADLINES REGARDING BRIEFING SCHEDULE
19            The Appellant, JOSHUA MICHAEL GRANTZ, by and through his counsel, COREY B.
20   BECK, ESQ., of THE LAW OFFICE OF COREY B. BECK, P.C., and Appellee FASHION
21   SHOW MALL, LLC. through their counsel BRYAN M VIELLION, ESQ., respectfully represent
22   and move this Court as follows:
23            1.       Stipulation and Order Extending Time for Appellee to File Response Brief was
24                     signed and docketed on May 7, 2020.
25            2.       Appellee’s Response Brief to Appellant’s Opening Brief was due May 7, 2020 but
26                     an additional 14 days was granted making new deadline to May 21, 2020.
27            3.       Since the extension of time the Appellant’s Reply Brief deadline was extended
28                     from May 21, 2020 to June 4, 2020.
                 Case 2:20-cv-00043-JAD Document 23 Filed 06/16/20 Page 2 of 3



 1          4.       Appellant’s counsel is requesting an extension from June 4, 2020 to June 29,
 2                   2020.
 3          5.       Undersigned counsel has communicated with opposing counsel and all parties are
 4                   in aggreeance of the extension.
 5          6.       Undersigned counsel has had more responsibility and less time with changes
 6                   mandatory by the Corona Virus as to court calendar(s), pleading(s) due and
 7                   staffing.
 8          IT IS HEREBY FURTHER STIPULATED AND AGREED that by and between
 9   Appellant, JOSHUA MICHAEL GRANTZ, by and through his counsel, COREY B. BECK,

10   ESQ., of THE LAW OFFICE OF COREY B. BECK, P.C., and Appellee FASHION SHOW
11   MALL, LLC. through their counsel BRYAN M VIELLION, ESQ., that the APPELLANT’S
12   REPLY BRIEF was due on June 4, 2020 is now due on or before June 29, 2020.
13   IT IS SO STIPULATED
14   DATED this 16th day of June, 2020.
15
      /s/ COREY B. BECK
16   COREY B. BECK, ESQ.
     Nevada Bar No.: 005870
17   LAW OFFICE OF COREY B. BECK, P.C.
     425 South Sixth Street
18   Las Vegas, NV 89101
     Ph.: (702) 678-1999
19   Email: becksbk@yahoo.com
20   DATED this 16th day of June, 2020.
21
      /s/ BRYAN M. VIELLION
22   BRYAN M. VIELLION, ESQ.
     Nevada State Bar No.: 013607
23   KAEMPER CROWELL
     1980 Festival Drive, Suite 650
24   Las Vegas, NV 89135-2958
     Ph.: (702) 792-7000
25   Fax: (702) 796-7181
     Email: bviellion@kcnvlaw.com
26
     Attorney for Appellee
27                                                     ###
28
              Case 2:20-cv-00043-JAD Document 23 Filed 06/16/20 Page 3 of 3



 1                                        ORDER
 2          IT IS ORDERED that by and between Appellant, JOSHUA MICHAEL GRANTZ, by
 3   and through his counsel, COREY B. BECK, ESQ., of THE LAW OFFICE OF COREY B.
 4   BECK, P.C., and Appellee FASHION SHOW MALL, LLC. through their counsel BRYAN M
 5   VIELLION, ESQ., that APELLANT’S REPLY BRIEF was due on June 4, 2020 is now due on
 6   or before June 29, 2020.
 7          IT IS SO ORDERED
 8                                        _______________________________________
                                          UNITED STATES DISTRICT COURT JUDGE
 9
                                                     6/16/2020
10                                        DATED: _______________________________
     DATED this 16th day of June, 2020.
11
12    /s/ COREY B. BECK
     COREY B. BECK, ESQ.
13   Nevada Bar No.: 005870
     LAW OFFICE OF COREY B. BECK, P.C.
14   425 South Sixth Street
     Las Vegas, NV 89101
15   Ph.: (702) 678-1999
     Email: becksbk@yahoo.com
16
     DATED this 16th day of June, 2020.
17
18    /s/ BRYAN M. VIELLION
     BRYAN M. VIELLION, ESQ.
19   Nevada State Bar No.: 013607
     KAEMPER CROWELL
20   1980 Festival Drive, Suite 650
     Las Vegas, NV 89135-2958
21   Ph.: (702) 792-7000
     Fax: (702) 796-7181
22   Email: bviellion@kcnvlaw.com
23   Attorney for Appellee
24                                          ###
25
26
27
28
